UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4659



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY LAMONT MCCLAIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-04-1012)


Submitted:   March 22, 2006                 Decided:   April 13, 2006


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony Lamont McClain appeals from the 120-month sentence

imposed following his guilty plea to possession of a firearm as a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924

(2000), possession with intent to distribute a quantity of crack

cocaine, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B) (2000),

and use of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) (2000).           McClain’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967), stating that there were no meritorious issues for appeal,

but challenging McClain’s sentence.        McClain was informed of his

right to file a pro se brief, but did not do so.             Because our

review of the record discloses no reversible error, we affirm

McClain’s conviction and sentence.

            McClain argues the district court erred in sentencing him

to 120 months’ imprisonment.        We disagree.      McClain admitted to

possession of at least five but no more than twenty grams of crack

cocaine, thus triggering the five-year mandatory minimum set forth

in 21 U.S.C. § 841(b)(1)(B)(viii) (2000). Further, pleading guilty

to use of a firearm in furtherance of a drug trafficking offense

resulted in the application of another five-year mandatory minimum

term, which must be served consecutive to any other term of

imprisonment.    18 U.S.C. § 924(c)(1)(A).     Thus, pursuant to these

statutory   mandatory   minimums,    the   ten-year    sentence   was   the


                                - 2 -
shortest possible term of imprisonment to which the district court

could have sentenced McClain.     Accordingly, we find the district

court committed no error.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.   McClain’s guilty

plea was knowingly and voluntarily entered after a thorough hearing

pursuant to Rule 11.   McClain was properly advised of his rights,

the offenses charged, and the maximum sentences for the offenses.

The court also determined that there was an independent factual

basis for the plea and that the plea was not coerced or influenced

by any promises.   See North Carolina v. Alford, 400 U.S. 25, 31

(1970); United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir.

1991).   We therefore affirm McClain’s conviction and sentence.

           This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions     are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED


                                - 3 -